DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 9, 10, 12-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2004/0030262) in view of Stegmaier et al. (US 2002/0083951).
Claim 1:
	Fisher teaches an implantable radiographic marker (14), comprising: a biocompatible container (12) having an internal chamber including a first sub-chamber (accepting 10) and a second sub-chamber (accepting a second member 10), wherein the first sub-chamber and the second sub-chamber are isolated by a seal (each member 10 is self-isolated) to isolate the first sub-chamber from the second sub-chamber (figures 1A-F, 2B and 4A-C; note: figures 4A-C illustrate Fisher’s disclosure that multiple sub-chambers are used together, where desired, in the same container 12; figures 1E-F illustrate “encapsulated” rods 10 and figures 2A and 2B illustrate that some embodiments are desirable where the marker 10 is “fully encased” (2B) and some where the marker 10 partially exposed) (see also: paras. [0002] (“encapsulates”), [0032] (“encapsulated”), [0033] (contrast agent “accompanied by” pharmaceutical agent, multiple rods 10), [0108] (basic conception of the invention that is “encapsulated”), [0109] (“marker 10 may also include therapeutic agents”, indicating one contrast and one therapeutic member 10), [0110] (“fully encased” marker 10)); a sensing medium positioned within the first sub-chamber and enclosed by the biocompatible container (12) to seal the sensing medium (10) within the first sub-chamber (paras. [0002], [0032], [0108], [0110] discussing encapsulation or encasement of the member 10 within 12), wherein the sensing medium includes one or more of a gas, a gel, or a liquid and the sensing medium is configured for detection by an imaging modality (paras. [0023]-[0025], [0040]-[0041], [0109]; contrast agents); and a secondary component positioned within the second sub-chamber (para. [0033], [0041], [0109]; therapeutic agents, electronic 
	Fisher teaches a biocompatible container (12, para. [0002]) but does not explicitly teach that the biocompatible container may include a non-biodegradeable material, however, Fisher does teach that the rate of degradation can be tailored to the application of the marker (para. [0012]).
	Stegmaier teaches a fully implantable, biocompatible container (1) formed from a non-biodegradable solid material (bio-compatible glass; para. [0020]), the fully implantable, biocompatible container defining an internal chamber divided into at least a first sub-chamber (3) and a second sub-chamber (4), wherein the first sub-chamber is isolated from the second sub-chamber by a seal (4 is self-contained).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the biocompatible container of Fisher from a non-biodegradeable material, as taught by Stegmaier, in order to provide a sealed and permanent biocompatible marker for long-term site identification especially where Fisher teaches that the rate of degradation can be tailored to the application of the marker (para. [0012]) and many suitable applications of the Fisher device would be appropriate for permanent implantation which would be a degradation rate of 0.

Claim 2:
	Fisher teaches that the seal is a first seal (each member 10 is self-isolated) and the biocompatible container further comprises: a second seal (surrounding the second sub-chamber 10) positioned within the internal chamber to further divide the internal chamber into a plurality of sub-chambers including the first sub-chamber, the second sub-chamber, and at least a third sub-chamber (while two members 10 are illustrated in figures 4A-C the invention contemplates having as many members 10 are expedient (see figure 9, para. [0118]) and the invention is not limited in size or shape in the finite examples provided; paras. [0118]-[0119]).
Claim 3:
	Fisher teaches that the imaging modality comprises at least one of MRI, ultrasound, x-ray, nuclear machine, infrared, or fluorescence (paras. [0022]-[0024], [0040]).
Claim 9:
	Fisher teaches that the secondary component comprises a therapeutic composition including one or more of pharmacologic agents, biologic agents, radiative agents, and combinations thereof (paras. [0033], [0044], [0100], [0109], [0123]-[0125], [0127], [0129]).
Claim 10:
	Fisher teaches that: the sensing medium is a first sensing medium (paras. [0023]-[0025], [0040]-[0041], [0109]; contrast agents); the imaging is a first imaging modality (paras. [0022]-[0024], [0040]-[0041]; contrast agents); the secondary component is a second sensing medium (para. [0033], [0041], [0109]; therapeutic agents, electronic transmitters), and wherein the second sensing medium is configured for detection by a second imaging modality different than the first imaging modality (for example, the electronic transmitter would be detectable by x-ray 
Claim 12:
	Fisher teaches that the secondary component comprises at least one solid identifying component configured to provide an identifying signal when an external imaging modality is applied (para. [0033], [0109]).
Claim 13:
	Fisher teaches that the biocompatible container includes: an internal container wall (formed by 12 and separating the two members 10, for example figures 4A-C); and the seal extends from the internal container wall and across a longitudinal axis of the biocompatible container to isolate the first sub-chamber from the second sub-chamber (figures 1E, 1F, 2B and 4A-C; the seal extends, radially and longitudinally, from the separating internal wall to fully encapsulate the individual members 10).
Claim 14:
	Fisher teaches that at least one of the sensing medium and the secondary component contains a contrast agent (para. [0109]).
Claim 15:
Fisher teaches a method of manufacturing a radiographic marker (14) capable of being implanted in a living human or animal subject (paras. [0120]-[0129]), the method comprising: providing a fully implantable, biocompatible container (14) defining an internal chamber divided into at least a first sub-chamber (accepting 10) and a second sub-chamber (accepting a 

	Stegmaier teaches a fully implantable, biocompatible container (1) formed from a non-biodegradable solid material (bio-compatible glass; para. [0020]), the fully implantable, biocompatible container defining an internal chamber divided into at least a first sub-chamber (3) and a second sub-chamber (4), wherein the first sub-chamber is isolated from the second sub-chamber by a seal (4 is self-contained).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the biocompatible container of Fisher from a non-biodegradeable material, as taught by Stegmaier, in order to provide a sealed and permanent biocompatible marker for long-term site identification especially where Fisher teaches that the rate of degradation can be tailored to the application of the marker (para. [0012]) and many suitable applications of the Fisher device would be appropriate for permanent implantation which would be a degradation rate of 0.
Claim 16:
	Fisher teaches that the sensing medium produces a signal detectable by an imaging modality comprising at least one of MRI, ultrasound, x-ray, nuclear machine, infrared, or fluorescence (paras. [0022]-[0024], [0040]).


Claim 17:
	Fisher teaches that the secondary component comprises a therapeutic composition, a sensor, an identifying component and combinations thereof (para. [0033], [0041], [0109]; therapeutic agents, electronic transmitters).
Claim 19:
	Stegmaier teaches that the container includes an outer wall and removably connecting a first lid portion to the outer wall for accessing one of the first sub-chamber or the second sub-chamber (paras. [0021], [0035]).
Claim 20:
	Stegmaier teaches removably connecting a second lid portion to the outer wall for accessing an other one of the first sub-chamber or the second sub-chamber (paras. [0021], [0035]).
Claim 21:
	Stegmaier teaches that the secondary component includes a transponder (para. [0007]).

Claims 4-8, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Stegmaier and further in view of Massonneau (US 2011/0184279).
Claim 4:
	Fisher teaches that the secondary component comprises a transmitter for transmitting a signal (para. [0041]) but does not explicitly teach a sensor for measuring at least one physiological condition. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate a sensor for measuring a physiological condition, as taught by Massonneau, into the marker of Fisher in order to monitor physiological responses of the subject to the therapy provided by the marker to monitor the effectiveness of the therapy.
Claim 5:
	Massonneau teaches that the sensor is electrochemical (sensing pH and conductivity); wherein at least a portion of the outer wall adjacent the second sub-chamber is permeable to permit at least one physiological fluid to permeate into the second sub-chamber (capsule comprises the sensor, the sensor must be in contact with the canal fluids to measure pH and conductivity) (paras. [0112] and [0116]).
Claim 6:
	Fisher teaches that the sensor is electronic (para. [0094]).
Claim 7:
	Fisher/Massonneau teaches that the secondary component further comprises a transmitter for communicating measured physiological conditions (Fisher, para. [0041]; Massoneau, paras. [0101]-[0109]).


Claim 8:
	Massonneau teaches that the physiological condition comprises at least one of temperature, pH, and tissue oxygen levels (para. [0112]).
Claims 11 and 18:
	Fisher/Stegmaier teaches that the container is non-biodegradeable and includes an outer wall.  While Fisher teaches that the use of a biodegradeable subchamber is permeable permeable to permit elution of a therapeutic composition from the marker (paras. [0109], [0125], [0129]), the modification to a non-biodegradeable container does not explicitly teach that at least a portion of the outer wall adjacent the second sub-chamber is permeable to permit elution of a therapeutic composition from the marker.
	Massonneau teaches a capsule (figures 1 and 2) for insertion into a human or animal (abstract) comprising a transmitter for transmitting a signal containing data (paras. [0101]-[0109]) wherein the data is collected by a sensor for measuring at least one physiological condition (paras. [0110]-[0113], [0084]).  Further, Massonneau teaches that the capsule casing is designed to be non-biodegradeable and biocompatible (para. [0054], permanent and sufficiently biocompatible) and that the casing is permeable to permit elution of a therapeutic composition from the capsule (para. [0116]; “compartment may, for example, communicate with the exterior of the capsule by means of a microvalve”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate a permeable casing, as taught by Massonneau, into the non-biodegradeable outer wall of the container of Fisher/Stegmaier in order to permit elution of the .

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Applicant alleges that the combination of Fisher and Stegmaier, proposed by the examiner, renders Fisher inoperable for its intended purpose.  The examiner respectfully disagrees.
The intended purpose of the device of Fisher is its use as a bio-compatible implantable marker. Modifying with Stegmaier alters the marker to have the ability of long-term site identification. While this utility is not explicitly stated in the disclosure of Fisher, it would not destroy it intended purpose, which is to mark sites within the body.  Further, Fisher explicitly teaches that the rate of degradation can be tailored to the application of the marker (para. [0012]) and many suitable applications of the Fisher device would be appropriate for permanent implantation which would be a degradation rate of 0.  Accordingly, applicant’s remarks are not considered persuasive and the rejection has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726